476 So.2d 278 (1985)
Della BURNS and William H. Burns, Appellants,
v.
Ruth McLaughlin SMITH and State Farm Mutual Automobile Insurance Company, Appellees.
No. 85-20.
District Court of Appeal of Florida, Second District.
October 4, 1985.
Harold S. Smith, II of Vega, Brown, Nichols, Stanley & Martin, Naples, for appellants.
Ronald L. Napier, Naples, John W. MacKay, Tampa, for appellees.
LEHAN, Judge.
Plaintiffs, Mr. and Mrs. William H. Burns, appeal in this automobile accident case from a jury verdict assessing damages of $37,000 in favor of Mr. Burns and $5,000 in favor of Mrs. Burns and determining that Mr. Burns was seventy-five percent comparatively negligent for failing to wear his seat belt. We affirm.
Mr. Burns contends that the trial court erred in denying his motion for a new trial because the evidence did not adequately support the jury's determination that his failure to use a seat belt made him seventy-five percent comparatively negligent. His contention is to the effect that without any testimony from an accident reconstruction expert there could have been no finding in *279 this case of the requisite causal relationship between the nonuse of a seat belt and the injuries. We do not agree. See Insurance Company of North America v. Pasakarnis, 451 So.2d 447 (Fla. 1984). The evidence showed that Mr. Burns did not use a seat belt and that he was thrown from his seat in the car following the impact. He received head and neck injuries. Under the circumstances of this case we do not believe it was beyond the province of the jury from its common knowledge to conclude that "the failure to use an available and operational seat belt produced or contributed substantially to producing at least a portion of plaintiff's damages... ." Pasakarnis, 451 So.2d at 454.
We do not find merit in the additional contention on appeal.
Affirmed.
DANAHY, A.C.J., and HALL, J., concur.